Citation Nr: 0701732	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a compensable initial rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to an initial rating higher than 10 percent 
for the service-connected bilateral tinnitus.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
August 1960.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected hearing loss disability currently 
is shown to be manifested by level III hearing acuity in the 
right ear and level II hearing acuity in the left ear.  

3.  The currently assigned 10 percent rating for bilateral 
tinnitus is the highest rating allowable under applicable 
legal authority.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing loss are 
not met since August 2, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 
including Tables VI, VII and Diagnostic Code 6100 (2006).  

2.  The claim for an initial rating higher than 10 percent 
for the service-connected bilateral tinnitus is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87 
including Diagnostic Code 6260 (2002-2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In regard to the claim for increased rating for tinnitus, as 
will be explained below that claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable to that claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds as noted below that all 
notification and development action needed to fairly 
adjudicate the claim for initial evaluation of bilateral 
hearing loss has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of a compensable initial rating for the service-
connected bilateral hearing loss.  Prior to the April 2005 
rating decision on appeal, the RO sent the veteran notice 
letters in August 2004 and December 2004 that addressed the 
elements and evidence required to establish service 
connection, but not the elements and evidence required to 
establish entitlement to an increased rating.  

However, the rating decision and accompanying letter listed 
the evidence that had been considered in granting the 
compensable initial rating, identified the rating criteria, 
and invited the veteran to submit any additional evidence.  
The veteran had an opportunity to respond prior to the 
issuance of the June 2005 Statement of the Case (SOC) that 
continued the noncompensable initial rating.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2004 and December 2004 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August  2004 and the December 2004 letters advised the 
veteran that VA is responsible for getting any relevant 
records from any Federal agency, including medical records 
from the military, VA Medical Centers (including private 
facilities where VA authorized treatment), or the Social 
Security Administration.  

The letters also advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure that the VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

The August 2004 and December 2004 letters specifically told 
the veteran that, "If you have any evidence that pertains to 
your claims, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that any arguable delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  As 
regards to the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC; this suffices for 
Dingess/Hartman.  

The Court also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been accomplished.  However, the veteran has not 
suggested that the assigned effective date for service 
connection is being challenged.  Therefore, regardless of the 
Board's decision in regard to the initial rating to be 
assigned to the disability, the Board's action will have no 
consequence whatsoever on the effective date of service 
connection.  

The Board accordingly finds that there is no possibility of 
prejudice under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran has not indicated, and the record does not show, 
that there is any existing evidence from VA or non-VA medical 
providers that may be relevant toward establishing 
entitlement to the benefit claimed.  The veteran has been 
afforded appropriate VA audiological examinations.  The 
veteran has waived his right to a hearing.  

The veteran's representative asserts that the VA audiological 
evaluation conducted in April 2005 is inadequate for rating 
purposes because the record does not show that the VA 
audiologist is state-licensed.  

The Board notes that an examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist.  See 38 CFR § 4.85(a).  However, the record 
shows that the evaluation in question was performed by an 
audiologist in a VA Outpatient Clinic, and the professional 
licensure of a VA audiologist is presumed.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
initial rating for bilateral hearing loss and tinnitus.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  


Bilateral hearing loss disability 

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85 (2004).  This results in a 
score, expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85 (2004), and the intersection of the scores 
provides the percentage of disability.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.



% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VII


PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed above.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  
As noted, the veteran's hearing loss does not fit either of 
these situations, so his hearing loss is calculated under 
Tables VI and VII.  

In April 2005, the most recent VA audiological evaluation of 
record, the veteran's audiometer scores were as follows:  



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35 
65  
65  
65
58
LEFT
N/A
40
70
65
70
61

Speech recognition scores were 88 percent for the right ear 
and 92 percent for the left ear.  The examiner's impression 
was that the tests results revealed a mild sloping to severe 
moderate severe sensorineural hearing loss, bilaterally.  

Applying the determinations of the April 2005 examination to 
Table VI, the veteran's right ear (puretone average 58 and 
speech discrimination 88 percent) is a Level III hearing 
loss.  Appellant's left ear (puretone average 61 and speech 
discrimination 92 percent) is a Level II hearing loss.  When 
a Level II and level III hearing loss is charted in Table 
VII, the result is a 0 percent (noncompensable) rating.  

After the April 2005 VA audiological evaluation cited above, 
the veteran was evaluated by a state-licensed private 
audiologist in May 2005.  The private audiologist's report 
charted the hearing acuity thresholds but did not summarize 
them.  

The Board notes that the hearing acuity thresholds reported 
by the VA audiologist and those charted by the private 
audiologist appear to be consistent.  

The Board notes that the speech recognition scores recorded 
by the private audiologist (80 percent right ear and 48 
percent left ear) were significantly lower than those 
recorded by the VA audiologist one month earlier (88 percent 
right ear and 92 percent left ear).  

For VA rating purposes, speech discrimination must be 
measured in a controlled speech discrimination test (Maryland 
CNC).  See 38 CFR § 4.85(a).  There is no indication as to 
the method used by the private audiologist in determining the 
word recognition scores in that report, and the Board 
therefore considers the report of the VA audiologist to be 
preferable to that of the private audiologist for VA rating 
purposes.  

The Board accordingly finds that veteran is not entitled to a 
compensable disability rating for the service-connected 
bilateral hearing loss.  

The veteran has urged that his hearing loss imposes a social 
and occupational impairment to a degree that compensation is 
appropriate.  However, the degrees of disability specified by 
the Rating Schedule are generally considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the injury.  38 C.F.R. § 4.1 (2003); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and veteran has not alleged, that the criteria for 
extraschedular rating apply to his hearing loss.  

In reaching this decision the Board has considered the 
applicability of the benefit-of-the-doubt rule.  

However, in this case the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Tinnitus

Tinnitus is rated under the provisions of 38 C.F.R. § 4.87, 
DC 6260.  The only rating available is 10 percent.  

The veteran contends that he should be rated as higher than 
10 percent because he perceives his tinnitus as bilateral.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  

The specific appeals affected by the stay essentially 
included those involving a claim for compensation for 
tinnitus filed prior to June 13, 2003, in which the appellant 
sought disability rating(s) for tinnitus greater than 10 
percent.  

Recently, the Federal Circuit reversed the decision of the 
Veterans Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The Board has considered all arguments advanced on behalf of 
the veteran; however, in view of the foregoing, the Board 
must conclude that the version of Diagnostic Code 6260 in 
effect prior to June 2003 precludes assignment of more than a 
single 10 percent rating for the service-connected tinnitus.  

Therefore, the claim for a rating higher than 10 percent for 
bilateral tinnitus must be denied under both the former and 
revised versions of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  





ORDER

An initial compensable rating for the service-connected 
bilateral hearing loss disability since August 2, 2004 is 
denied.  

An initial rating higher than 10 percent for the service-
connected bilateral tinnitus since August 2, 2004 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


